Concurring Opinion bt
Mr. Justice Nix :
I concur in the result reached by the majority because I believe that it is both morally and legally compelled. Aristotle once observed: “Courage is a mean with respect to things that inspire confidence or fear, in the circumstances that have been stated; and it chooses or endures things because it is noble to do so, or because it is base not to do so. But to die to escape from poverty or love or anything painful is not the mark of a brave man, but rather of a coward; for it is softness to fly from what is troublesome, and such a man endures death not because it is noble but to fly from evil.”1 I emphatically reject the suggestion that we ignore justice in this or any other cause in an effort to insulate the bench from criticism. Lasting faith and respect for a system will never be achieved by assuming the posture of a reed bending in the wind of public opinion. We are charged to dispense justice in each and every matter that comes to us for judgment, this commitment may never be deterred by a fear of an unpopular response to a decision.
*44As a result of conduct attributed to petitioner prior to Ms appointment to tbe bench be was subsequently convicted of one count of conspiracy in violation of 18 U.S.C. Sec. 371 in tbe United States District Court for tbe Eastern District of Pennsylvania. That conviction was appealed to tbe Circuit Court of Appeals and affirmed. United States v. Alper et al., 449 F.2d 1223 ( 3d Cir. 1971). A writ of certiorari was denied by tbe Supreme Court on March 20, 1972. After denial of tbe post-trial motions by tbe District Court2 and before tbe decision of tbe Court of Appeals this Court entered an order suspending petitioner from continuing to serve as a Judge of tbe Court of Common Pleas of tbe First Judicial District until tbe issue of Ms criminal conviction became final. In re Greenberg, 442 Pa. 411, 280 A.2d 370 (1971). Tbe proceedings in tbe Federal System having been concluded tbe matter is again before tMs Court for a final determination pursuant to Art. 5, Sec. 18 of tbe Pennsylvania Constitution.
At tbe outset we must determine what interest or interests are sought to be protected by sections 17 and 18 of Art. 5. In an opinion in support of tbe order representing tbe views of four members of tbe Court it was suggested: “What we seek to do is to maintain tbe integrity of tbe office of judge to tbe end that that office, and through it tbe administration of justice, will deserve and receive tbe support not only of litigants and lawyers but of tbe public as well.” In re Greenberg, supra at 418, 280 A.2d at 373. While I unhesitatingly accept the above statement as an expression of a part of that which we seek to achieve, equally as important is that it must be remembered that we are also considering tbe sanction to be imposed upon petitioner for errant behavior. To argue that “we do not sit in judgment of *45Judge Greenberg nor mete out punishment to him”3 is to ignore reality and embrace a distinction without meaning. To deprive a man of an office of high esteem which has been obtained after years of preparation, effort and sacrifice because of conduct on his part deemed incompatible with the position held is in fact the imposition of a sanction for that conduct. As in all other instances in our law where the issue is a sanction to be imposed we must also consider the basic and fundamental fairness of the judgment to the one subject to the sanction. It is for this reason that I cannot accept the view that our only consideration in this inquiry is public opinion. Justice must be given to this petitioner and the respect for the integrity of our courts must flow from a recognition of the fairness of our judgment.
Further, it should be emphasized that the Constitution vests ultimately in this Court the responsibility of election from several options the appropriate remedy to be employed to rectify a breach of Art. Y, Section 17.4 Art. V, Section 18 grants this Court the power, except in two instances not here applicable5 to: “(h) . . . review the record of the board’s proceedings on the law and facts and may permit the introduction of additional evidence. It shall order suspension, removal, discipline or compulsory retirement, or wholly reject the recommendation, as it finds just and proper.”
The board recommended that in the event the conviction was upheld the petitioner should be removed from office. The board’s deliberations understandably did not anticipate a presidential pardon that was award*46ed to petitioner on December 5, 1973. See Ex parte Garland, 71 U.S. (4 Wall.) 333, 18 L. Ed 366 (1867). Furthermore, the board was without the benefit of the unprecedented number of endorsements as to the high esteem petitioner enjoys from leaders of the bench, bar and community even after the fact of his conviction became public knowledge.
These factors coupled with his unquestioned ability as a judicial officer argue strongly against the imposition of the most severe sanction available, i.e., removal. Members of the minority who urge removal attempt to justify their position by asserting that his conviction casts a cloud upon petitioner’s integrity and that his retention would in turn infect the entire system. This argument is without support on this record. The evidence is overwhelming that petitioner’s integrity is respected in all segments of our community. The chimerical fear that the conviction would cause all future judgments of petitioner to be suspect is not supported by a scintilla of evidence.
Equally as significant is that the people of this Commonwealth rejected the institution of an appointive selection of judges and required that judges stand for popular election. Art. Y, Section 13. Thus, the Constitution of this Commonwealth has vested within the people of this state the final judgment as to whom should be permitted to serve as their judges. Petitioner, having been elected by the people of the City of Philadelphia in the municipal election of 1965 to commence a ten-year term of office beginning January, 1966, must if he wishes to continue to serve in that capacity stand for retention election in the municipal elections of 1975. See Art. Y, Section 15. If, as contended by the dissent, petitioner’s actions have occasioned a loss of confidence in his ability to discharge his judicial duties it will best be demonstrated at that time. In any event there is absolutely no justification to assume *47such to be the case on a record where the only evidence strongly indicates the contrary.6
I believe that a consideration of all of the factors presented justifies a rejection of the imposition of an order of removal. For the reasons set forth above the three-year suspension from office that petitioner has undergone fully serves as an adequate and fair punishment for his violation of Art. V, Section 17(b).

 Nicomachean Ethics, Book III, Chap. 7.


 Imposition of sentence was suspended and petitioner was placed on probation for a period of six months without supervision.


 In re Greenberg, supra at 418, 280 A.2d at 373.


 The pertinent sub-paragraph of this section provides: “(b) Justices and judges shall not engage in any activity prohibited by law and shall not violate any canon of legal or judicial ethics prescribed by the Supreme Court.”


 See Art. V, Section 18(1) and (m).


 There is nothing within the provisions of Art. V, Section 58 that would indicate that even removal from office would act as a permanent bar to prevent a judge so removed from seeking reelection under Section 13.